PER CURIAM:
In this attorney discipline case, the Board on Professional Responsibility has recommended the imposition of reciprocal discipline, namely, that the court publicly censure respondent for disciplinary violations which resulted in a public reprimand by the Supreme Court of New Jersey. The New Jersey Court found that respondent had failed to act with reasonable diligence in his capacity as a trustee and had failed to communicate with the beneficiary of the trust. Our Board on Professional Responsibility, which received no submission from respondent, determined that the misconduct sanctioned by New Jersey would be misconduct in the District of Columbia, specifically, that it violated DR 6-101(A)(3), applicable at the time of respondent’s conduct, which provided that a lawyer shall not “neglect a legal matter entrusted to him.” Respondent has not challenged that determination in this court; nor has he questioned the Board’s recommendation of the sanction of public censure. See D.C.Bar R. XI, § 3(a)(3). Applying the standard of review set forth in D.C.Bar R. XI, § 9(g), we adopt the Board’s recommendation of reciprocal discipline and the particular sanction proposed.
Accordingly, it is ORDERED that respondent Harry Dreier be, and he hereby is, publicly censured.